Rosenbeery, J.
The controversy in this case involves a construction of sec. 1035; Stats. 1919:
“The terms 'real property,’ Teal estate’ and ‘land,’ when •used in this title, shall include not only the land itself but all buildings, including buildings on leased land and all fixtures, improvements thereon, rights and privileges appertaining thereto, and also private railroads and bridges.”
Also sec. 1043, Stats. 1919:
“Real property shall be entered in the name of the owner, if known to the assessor, otherwise to the occupant thereof if ascertainable, and otherwise without any name. . . . All buildings on lands under lease or permit, including buildings located on railroad right of way or on other lands not subject to local assessment, shall be assessed as real estate to the owners of such buildings, if known, otherwise as above provided. The tax thereon may "be enforced in the same manner as other real estate taxes or by action of debt as prescribed by section 1107a for the collection of taxes on personal property.”
The question is whether or not under these statutes the machinery described is a fixture. From an early day Wisconsin has had a liberal policy with reference to the right of a tenant to remove a trade fixture. Second Nat. Bank v. O. E. Merrill Co. 69 Wis. 501, 34 N. W. 519; Walker v. Grand Rapids F. M. Co. 70 Wis. 92, 35 N. W. 332; Corcoran v. Webster, 50 Wis. 125, 6 N. W. 513. If the legislature had intended ,to use the word fixture in any other sense than that established in the law of this state, it would undoubtedly have used language appropriate for that purpose. There being nothing from which we can discover that the legislature intended to use the word in any different sense, we must hold that it was used in the sense in which it is ordinarily understood. Machinery, therefore, placed within a building by a tenant for trade or manufacturing purposes is not a fixture, and therefore not assessable under the statute as real property to the owner of the building. If *67the legislature is desirous of destroying the right of offset of personal property tax against income taxes, it is very easy for it to use language which will make its intent clear and unmistakable. The legislature has had this statute under consideration, and it has been amended a number of times, and we discover nothing in the history of the statute which leads us to believe that the word fixture was used in any other than its accepted meaning.
By the Court. — Judgment affirmed.